Citation Nr: 0412508	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-22 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum, residuals of a fractured nose.

2.  Entitlement to service connection for chronic 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the veteran's claims of entitlement 
to service connection for a deviated nasal septum, and 
sinusitis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

A deviated septum, the residuals of a fractured nose, is of 
service origin.


CONCLUSION OF LAW

The veteran's deviated septum was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

In this regard, the veteran was notified of the VCAA and what 
evidence the VA would obtain in an October 2002 letter, and 
the June 2003 Statement of the Case.  The veteran also sent 
the RO a letter in November 2002 indicating that he had no 
further evidence to submit.  In view of the grant of the 
benefit sought, as to the issue of service connection for a 
deviated septum, the Board finds that the VA's obligations 
under the VCAA have been met.

Factual Background

The veteran's service medical records show that at the time 
of entrance examination the nose was clinically evaluated as 
normal.  He was seen at the in July 1984 with complaints of 
hurting his nose after running into a doorframe.  The veteran 
at that time reported that it was harder to breathe out of 
the left nares.  He noted no previous history of nasal/facial 
fractures.  Upon examination, it was noted that his nose 
listed to the left.  There was a cut across the nose bridge, 
and the right eye was noted to be blackening.  The veteran 
was diagnosed with a questionable nasal fracture and sent for 
X-rays.  X-rays taken at that time noted no definite 
fractures, but noted that a fracture of the nose is not well 
seen in facial X-rays, and if a fractured nasal bone was 
suspected, nasal views should be performed.  The service 
medical records contain no subsequent treatment records or 
the separation examination.

The veteran received a VA examination in November 2002.  The 
report of that examination indicates that the veteran 
reported that he fractured his nose in service, and incurred 
a slight deviation of the septum at the time.  At the time of 
examination, he complained of chronic sinus drainage of clear 
fluid, especially in the morning.  He denied any cough or 
shortness of breath.  He said he felt that there was some 
interference of breathing through the nose, especially the 
left side.  There was no dyspnea at rest.  The veteran also 
reported occasional headaches, frontal in nature.

Upon examination, the veteran was noted to have a slight 
deviation of the septum.  The veteran was diagnosed at that 
time as status postnasal fracture with deviation of the 
septum, and chronic sinusitis.  X-rays at that time showed a 
vague increased density in the maxillary and ethmoid sinuses, 
suggesting the possibility of chronic sinusitis.  No air-
fluid levels were seen.

The veteran submitted a statement dated May 2003 from a 
private physician.  At that time, the physician indicated 
that he had obtained a history from the veteran, in which the 
veteran indicated that he had sustained a injury to his nose 
in service, had been told then that he had sustained a 
fracture but that "it would straighten itself as it 
healed", and had been given a closed reduction of a nasal 
fracture.  The examiner also noted that the veteran stated 
that he had no problems with his nose or sinuses prior to 
this accident, but that since the accident, he has had 
barosinusitis headaches with temperature changes and 
atmospheric changes during the allergy season.  The examiner 
noted that a CAT scan performed on the veteran in 1994 showed 
ethmoid and sphenoid chronic sinusitis.  The physical 
examination at that time revealed a narrow nasal airway 
bilaterally, and a deviated septum.  The physician indicated 
that he did not expect the veteran's service medical records 
to describe any significant injury to the veteran's nose, but 
he felt that, due to the veteran's report of receiving a 
closed reduction of his nasal fracture, the veteran did 
sustain a significant fracture of his nose in service that 
could dislocate the nasal septum and result in sinus blockage 
and his subsequent sinus symptoms.  The examiner indicated 
that it was his opinion that it was likely that the veteran's 
current sinus problems were directly linked to the injury he 
sustained in service.


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

To summarize, lay statements are competent evidence when 
describing inservice experiences and symptoms.  However, when 
the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The veteran has stated that he sustained a fracture to his 
nose in service.  He had no history of preservice or post 
service injuries to his nose.  In this regard, the Board 
finds that the veteran's statements are competent evidence 
with regard to the veteran's inservice fractured nose.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   The Board 
further finds these statements credible.  

In this regard, the service medical records show that the 
veteran sustained an injury to his nose in July 1984 and on 
examination there was a slight deviation to the left.  He was 
sent for x-rays.  However, there are no further service 
treatment records on file.  After considering the available 
service medical records, and the veteran's own statements 
indicating and has had no other injuries to his nose except 
for in service, the Board finds that the preponderance is for 
the veteran's claim.  Therefore, service connection for his 
deviated septum is warranted.


ORDER

Entitlement to service connection for a deviated septum is 
granted.


REMAND

As the veteran is now service connected for a deviated 
septum, and the veteran has submitted a private statement 
tending to indicate that his present sinusitis condition is 
related to his deviated septum, the Board is of the opinion 
that further development is warranted in this case.  


Accordingly, this claim is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should inform the veteran 
to submit copies of all evidence in his 
possession pertinent to his claim, which 
have not been previously submitted.  
38 C.F.R. § 3.159(b)(1).

2.  A VA examination by specialist in 
upper respiratory disorders to determine 
the nature, severity, and etiology of any 
sinus disorder.  The claims folder is to 
be made available to the examiner for 
review prior to the examination.  All 
tests deemed necessary should be 
performed.  Following the examination it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that any sinus disorder diagnosed is 
related to service, or any incident 
therein?  If no, whether it is as likely 
as not that any sinus disorder diagnosed 
was caused or is aggravated by the 
veteran's service connected deviated 
septum.  A complete rational for any 
opinion expressed should be included in 
the report.

3.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



